Citation Nr: 1228934	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for a claimed lumbar spine disorder.  

2.  Entitlement to service connection for a claimed headache disorder, to include as secondary to the service-connected cervical spine disability.  

3.  Entitlement to service connection for the claimed residuals of a hysterectomy and a bilateral oophorectomy.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to November 1996, from March 2003 to July 2003, and from May 2006 to September 2006.  She also served in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2009 rating decisions by the RO.   

In June 2012, the Veteran testified from the RO by way of videoconference technology at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

Following the issuance of a December 2011 Supplemental Statement of the Case (SSOC), in July 2012, new medical evidence was associated with the claims file without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  

Although the Veteran and her representative did not submit a waiver of her right to have this evidence initially considered by the AOJ, further AOJ review is not indicated in light of the favorable action taken hereinbelow.  38 U.S.C.A. § 20.1304 (2011).  



FINDINGS OF FACT

1.  While the Veteran's service treatment records are unavailable for review, she is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a lumbar spine disorder, uterine fibroids beginning and headache manifestations beginning during service.  

2.  The currently demonstrated lumbar spine degenerative changes is shown as likely as not to be due to injuries sustained during her active service.   

4.  The currently demonstrated headache disorder is shown as likely as not to be causally linked to the service-connected cervical spine disability.  

5.  The currently demonstrated residuals of the  hysterectomy and bilateral oophorectomy is shown to be related to uterine fibroids that as likely as not that their clinical onset during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her disability manifested by lumbar spine degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  By extending the benefit of the doubt to the Veteran, her disability manifested by headaches is proximately due to or the result of the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2011).  

3.  By extending the benefit of the doubt to the Veteran, her disability manifested by the residuals of the hysterectomy and bilateral oophorectomy is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496.  

The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Analysis

The Veteran contends that her currently diagnosed lumbar spine disorder and hysterectomy and bilateral oophorectomy residuals are due to changes that developed during her active service.  She asserts that she currently has a headache disorder that is secondary to her service-connected cervical spine disability.  

Significantly, the Veteran's service treatment records from any period of her active duty and inactive duty service are unavailable for review.  A response to an inquiry made to the National Personnel Records Center (NPRC) in March 2007, confirmed that the Veteran had service from September 1985 to November 1996, from March 2003 to July 2003, and from May 2006 to September 2006. The NPRC also indicated that the Veteran had "other active duty" from November 1998 to March 2007.  A "Statement of Service" memorandum issued by the Department of the Army, APMC (AMMED Professional Management Command), dated in June 2007, indicates that the Veteran served continuously in the Army with no time lost from May 1985 to the present.  Her service personnel records do not contain any information regarding any period of active service after November 1996.  

In September 2007, VA issued a "Formal Finding on the Unavailability of Federal Records, and determined that all efforts to obtain the Veteran's service treatment records have been exhausted.  The Veteran was notified of this determination in September 2007.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise [her] to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The Board notes that, where the service treatment records were destroyed, the Veteran is competent to report about factual matters about which she had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In this case, the Veteran's assertions of experiencing a lumbar spine disorder and the residuals of a hysterectomy and bilateral oophorectomy since her service, and a headache disorder related to her service are competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  

The private treatment records, dated since 2000 show findings of back pain and lumbar muscle ache, muscle spasm in the lumbar spine, muscle swelling in the lumbar spine, hypertonic musculature in the lumbar spine, and palpated misalignment in the lumbar spine, for which she has been treated by chiropractors and a massage therapist.  

A July 2007 private chiropractor's report reflects the Veteran's complaints of occasional to frequent headaches that increased in degree from driving, sleeping positions and turning her head.  

These records also show ongoing treatment for chronic premenstrual syndrome, and descriptions of severe menopausal symptoms.  Specifically, the private treatment records dated in February 2004 and June 2004, indicate that the Veteran was diagnosed with prominent uterus with foci-increased echogenicity consistent with small fibroids, anteverted uterus, and a 2.5 cm right ovarian cyst and underwent a laproscopically assisted vaginal hysterectomy with bilateral salpingo-oophorectomy.  She was given a postoperative diagnosis of uterine fibroid and cyst on both fallopian tubes.  

In July 2007, the Veteran underwent a VA examination and indicated that, in 2004, while on active duty, she underwent a vaginal hysterectomy with coloposcopy, bladder suspension, and an oophorectomy.   

The Veteran also reported having a history of the gradual onset of low back pain in approximately 2006, while serving on active duty.  She also reported developing pain in her neck with associated headaches in approximately 2003, while serving on active duty.  

An X-ray study revealed moderate disc disease L5 to S1 and mild disc disease throughout the remainder of the visualized thoracic and lumbar spine.  The Veteran was diagnosed with lumbar back sprain and chronic headaches, muscular.   

Significantly, in September 2008, the Veteran's private chiropractor provided a medical opinion that the regular exercises and intense physical activity from 1985 to 1996, during active service likely caused the degenerative changes throughout her lumbosacral spine.  

A September 2008 medical opinion included findings that trauma sustained to the Veteran's neck in June 2003 during an Army Physical Fitness Test caused her to develop bulging cervical discs.  The physician characterized the Veteran's manifestations as "chronic neck pain with headaches."  The physician noted that, prior to June 2003, the Veteran reported an absence of neck pain and rare headaches.  

In September 2008, a private physician provided a medical opinion that the Veteran had a long-documented history of dysmenorrheal and severe premenstrual syndrome lasting almost 20 years.  The Veteran recalled having heavy painful periods in her twenties that were managed with pharmaceuticals that eventually became ineffective and having premenstrual symptoms that became more pronounced and difficult to manage.  

The physician noted that the ultrasound testing performed in 2003 showed several large uterine fibroids and that, given the Veteran's severe dysmenorrheal and decreased quality of life, he recommended that she undergo a hysterectomy.  The Veteran had a laparoscopic vaginal hysteroscopy with bilateral oophorectomy, and a hemangioma was noted during the removal of her right ovary.  After her surgery, the Veteran developed a rectocele and required another surgical procedure to repair it.  

The physician noted that, since her hysterectomy, hormone replacement had been challenging and that she had severe menopausal symptoms.  The traditional hormone replacement resulted in unwanted side effects including multiple urinary tract infections, three episodes of pyelonephritis, yeast infections, vaginal atrophy and unwanted weight gain.  The physician indicated that she still had a small rectocele.  

The physician opined that the Veteran's severe menorrhagia and dysmenorhhea were a direct result of her uterine fibroids, and that her fibroids existed for approximately 15 to 20 years and continued to grow, worsening her symptoms.  The physician noted that she had an ovarian hemangioma discovered during the procedure that contributed to her problems and opined that the hemangioma and rectocele developed as a direct result of pregnancy.  The physician noted that the Veteran had pregnancies in 1988, 1994 and 1998.  

In January 2010, a service medical officer reviewed the Veteran's ultrasound reports, her surgical operative note from her June 2004 hysterectomy and letters written by her family practice physician prior to her hysterectomy.  The medical officer noted that the service treatment records were unavailable for review and opined that the Veteran clearly had uterine fibroids.  The medical officer stated that, based on his 20 years of experience in obstetrics and gynecology, he was certain that the fibroids began to develop in her 20's and continued to grow in her 30's.  The medical officer indicated that, based on the size of the fibroids, the majority of fibroid growth occurred during the Veteran's reproductive years and were exaggerated by several pregnancies during that time frame (from 1988 to 1994).  

The service medical officer opined that the Veteran's fibroids were symptomatic for years, resulting in surgical removal and added that it was clear that the uterine fibroids grew during the time frame that the Veteran was on active duty (from 1985 to 1996).  

In April 2011 the Veteran underwent a VA gynecological examination and provided a history of dysmenorrhea since the onset of menarche at the age of 16.  The Veteran reported worsening of her symptoms in her 20's and 30's and developing premenstrual syndrome symptoms in approximately 2003.  She underwent pelvic ultrasound in February 2004 that revealed small fibroids and a right ovarian cyst, and a hysterectomy with bilateral oophorectomy in June 2004.  The examiner noted that the Veteran was subsequently started on multiple types of hormone replacement therapy, but continued to have decreased levels of estrogen and progesterone.  

The Veteran was diagnosed with dysmenorrhea, a right hemangioma, premenstrual syndrome symptoms, and status post laparoscopic assisted vaginal hysterectomy and bilateral salpingo-oophorectomy.  

The examiner opined that the Veteran's uterine fibroids and the dysmenorrhea resulting in a hysterectomy did not initially arise during the time of active duty.  The examiner indicated that symptoms were present prior to active duty, but noted that a diagnosis of fibroids was made during the Veteran's active duty.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the service treatment records are shown to be unavailable in this case, the Veteran is found to have presented competent and credible lay testimony that she experienced symptomatology associated with lumbar spine injury and uterine fibroids during her extended active service and headache manifestations that are related to her service-connected cervical spine disability.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  

Moreover, on review of the entire record, the Board finds the evidence to be in relative equipoise in showing as likely as not that her current lumbar spine degenerative changes is due to injuries or trauma sustained during her various periods of service, that her current hysterectomy and bilateral salpingo-oophorectomy residuals is due to uterine fibroids that developed during her active service, and that her current disability manifested by chronic headaches is due to her service-connected cervical spine pathology.  

Therefore, in resolving all reasonable doubt in favor of the Veteran, service connection for the lumbar spine degenerative changes, the residuals of the hysterectomy with bilateral oophorectomy, and the chronic headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  




ORDER

Service connection for a lumbar spine degenerative changes is granted.  

Service connection for chronic headaches is granted.  

Service connection for the residuals of a hysterectomy with bilateral oophorectomy is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


